PARKER, Judge.
Walker Williams appeals an order denying his motion for postconviction relief. Although his motion alleges four grounds, there are two issues to resolve: (1) whether his sentence of ten years in prison was outside of the sentencing guidelines without the trial court listing written reasons; and (2) whether there was ineffective assistance of trial counsel for misrepresenting the term in prison Williams would receive if Williams did not enter a plea to the charges.
We affirm the trial court on the first ground raised by Williams because Williams may not raise this issue for the first time in a collateral relief proceeding. See Davis v. State, 661 So.2d 1193 (Fla.1995).
Williams alleges in the second issue that his trial attorney showed him a sentencing guidelines scoresheet totaling 104 points and told Williams that he was facing a sixty-year term in prison if Williams did not accept the offer of ten years. Williams points out that his sentencing guidelines scoresheet actually contained a total of 74 points, which would not permit a sentence of sixty years. We conclude that the trial court’s order denying Williams’s motion does not refute this allegation conclusively. Because the only attachments to the order are the sentencing guidelines scoresheet and the plea form, we are compelled to reverse and remand this case to the trial court for that court to address the claim of ineffective assistance of trial counsel. The trial court again may deny Williams’s motion if there are sufficient attachments to the trial court’s order to refute the issue yet to be resolved.
Reversed and remanded.
RYDER, A.C.J., and ALTENBERND, J., concur.